Citation Nr: 0839107	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  08-26 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disorder, to include as secondary to bilateral pes planus.

2.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to bilateral pes planus.

3.  Entitlement to service connection for a low back 
disorder, to include as secondary to bilateral pes planus.

4.  Entitlement to an increased rating for bilateral pes 
planus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1944 to 
May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Wichita, Kansas.  The veteran requested a personal 
hearing before the Board on his August 2008 substantive 
appeal; however, he withdrew such request by letter dated in 
September 2008.  See 38 C.F.R. § 20.702(e) (2008).

On May 20, 2008, correspondence was received from the veteran 
in which he requests VA to "consider raising my Pension."  
The Board notes that the veteran is not currently in receipt 
of VA pension benefits; thus, his statement might better be 
viewed as a claim for nonservice-connected pension benefits.  
As this issue is not on appeal before the Board, the proper 
course of action is to REFER it to the RO for development and 
consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for bilateral 
pes planus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The competent evidence fails to demonstrate that the 
veteran has a chronic bilateral leg disorder, including 
restless legs and arthritis, that manifested during service 
or within one year of service separation or that was caused 
or aggravated by his service-connected bilateral pes planus.

2.  The competent evidence fails to demonstrate that the 
veteran has a chronic bilateral hip disorder, including 
lipoma and arthritis, that manifested during service or 
within one year of service separation or that was caused or 
aggravated by his service-connected bilateral pes planus.

3.  The competent evidence fails to demonstrate that the 
veteran has a chronic low back disorder, including arthritis 
and discogenic changes and narrowing at L5-S1 with some 
hypertrophic changes at L3-4 and L4-5, that manifested during 
service or within one year of service separation or that was 
caused or aggravated by his service-connected bilateral pes 
planus.


CONCLUSIONS OF LAW

1.  A bilateral leg disorder was not incurred in or 
aggravated by the veteran's active duty service, nor is it 
proximately due to or the result of the veteran's service-
connected bilateral pes planus, and service connection for 
arthritis may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).

2.  A bilateral hip disorder was not incurred in or 
aggravated by the veteran's active duty service, nor is it 
proximately due to or the result of the veteran's service-
connected bilateral pes planus, and service connection for 
arthritis may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).

3.  A low back disorder was not incurred in or aggravated by 
the veteran's active duty service, nor is it proximately due 
to or the result of the veteran's service-connected bilateral 
pes planus, and service connection for arthritis may not be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A November 2007 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a November 2007 letter fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, this letter advised the veteran what 
information and evidence was needed to substantiate the 
claims decided herein.  It also requested that he provide 
enough information for the RO to request records from any 
sources of information and evidence identified by the 
veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
Finally, the November 2007 letter provided notice in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), as to the evidence and information necessary to 
establish a disability rating and an effective date for the 
award of benefits.  

The Board observes that the November 2007 letter was sent to 
the veteran prior to the March 2008 rating decision.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the veteran's service treatment records are associated with 
the claims folder, as well as all relevant VA and non-VA 
treatment records.  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claims.  

The veteran was not provided any VA examinations in 
conjunction with his claims decided herein, and the Board 
finds that the record does not warrant examination because 
there is sufficient competent medical evidence to decide his 
claims.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to 
provide a VA examination when the record lacks evidence to 
decide the veteran's claim and there is evidence of (1) a 
current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  In the present case, there is nothing in the 
record, other than the veteran's own lay statements, that 
suggests a causal link between any current leg, hip, or back 
disorder and the veteran's service-connected pes planus.  
Similarly, as discussed in more detail below, the competent 
evidence fails to indicate that these claimed disabilities 
are a direct result of the veteran's active duty service.  In 
the absence of competent evidence sufficient to satisfy even 
the low threshold of the third McLendon element VA is not 
required to provide the veteran with a VA examination.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The veteran contends that service connection is warranted for 
a bilateral leg disorder, bilateral hip disorder, and back 
disorder as secondary to his service-connected bilateral pes 
planus.  He indicated on his October 2007 claim that his 
service-connected foot disability has "worked its way up" 
his legs into his hips and lower back. 

According to VA law and regulation, service connection is 
warranted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310 (2008).  Moreover, any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  38 C.F.R. § 3.310(b).  In order to show 
aggravation, there must be competent medical evidence 
establishing a baseline level of severity of the nonservice-
connected disease or injury either before the onset of the 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  Id.

A review of the competent medical evidence reflects that the 
veteran has been diagnosed with restless leg syndrome, 
discogenic changes and narrowing at L5-S1 disc space with 
some hypertrophic changes at L3-4 and L4-5, and a lipoma on 
the left hip.  See VA Nurse Practitioner Note dated September 
27, 2007 (restless legs); Radiology Report dated December 21, 
2007 (discogenic changes); Dr. Ryan Treatment Record dated 
July 27, 2007 (lipoma).  There is also evidence that the 
veteran has been diagnosed as having "arthritis" as early 
as 1999, although it is not clear from the competent medical 
evidence of record what joints are affected by this 
disability.  See VA Primary Care Note dated March 8, 1999.  

Initially, the Board observes that the competent medical 
evidence fails to show that the veteran has been diagnosed as 
having any current right hip disorder.  To prevail on the 
issue of service connection, there must be medical evidence 
of a current disability.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997) (a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of 
a present disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability).  Unfortunately, the veteran's own 
lay statements regarding the existence of a right hip 
disorder are not competent evidence of a diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As such, 
service connection for a right hip disorder must be denied.

Turning to the veteran's diagnosed disabilities, as described 
above, the Board finds that the competent evidence of record 
is silent as to the etiology of these disabilities.  In this 
regard, there is nothing in the record, other than the 
veteran's own lay statements, which indicates that his 
current left hip lipoma, discogenic and hypertrophic changes 
of the low back, or restless leg syndrome, are related to his 
bilateral pes planus.  In fact, with respect to the veteran's 
low back disorder, the competent medical evidence suggests 
that this disability may be due to an intercurrent injury.  
See VA Primary Care Note dated December 5, 2002 (veteran 
complains of pain in right sciatic area for the past three to 
four months after carrying a ladder).  The Board acknowledges 
the veteran's own lay statements that his disabilities are 
the result of service-connected pes planus; however as a 
layperson he is not competent to provide such evidence.  See 
Espiritu, supra.  There is also nothing to suggest that the 
veteran's pes planus has aggravated any of these 
disabilities.  

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Thus, in the absence of any additional medical 
evidence indicating a positive relationship between the 
veteran's current leg, hip, and low back disorders and his 
service-connected pes planus, service connection on a 
secondary basis is not warranted for these disabilities.  

The Board has also considered whether any of the claimed 
disabilities are directly related to the veteran's military 
service.  See 38 C.F.R. § 3.303 (2008).  In this regard, the 
Board observes that the record contains lay statements by the 
veteran that he experienced pain in his feet, hips, and knees 
during service.  See Compensation and Pension (C&P) 
Examination Report dated September 11, 1947; C&P Examination 
Report dated May 25, 1956.  See also Robinson v. Mansfield, 
21 Vet. App. 545, 552 (2008) (citing Urban v. Principi, 18 
Vet. App. 143, 145 (2004), and Brannon v. West, 12 Vet. App. 
32, 35 (1998)) (the Board is required to consider all 
theories of entitlement raised by the veteran or the evidence 
of record).  

However, after careful review of the record, the Board finds 
that a preponderance of the evidence is against service 
connection on a direct or presumptive basis for a bilateral 
leg disorder, bilateral hip disorder, or low back disorder.  
First, there is no evidence of any diagnosis, complaints, or 
treatment for any such problems during service.  Despite the 
veteran's own lay assertions of problems, the Board finds the 
lack of contemporaneous complaints weighs against finding 
that his current disabilities are related to service.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  

Also weighing against a finding of direct service connection 
for these disabilities is the lack of any competent evidence 
of a diagnosis for these disabilities for more than fifty 
years following service.  See 3.303(b).  The Board notes that 
it may, and will, consider in its assessment of a service 
connection claim the passage of a lengthy period of time 
wherein the veteran has not complained of the maladies at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).  Additionally, the lack of a 
competent diagnosis of arthritis of any of the veteran's 
claimed joints within one year of service separation negates 
any award of service connection on a presumptive basis.  See 
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008) (arthritis is presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service).  

Finally, there is no competent medical evidence indicating 
that any current leg, hip, or low back disorder is related to 
the veteran's active military service.  See 38 C.F.R. 
§ 3.303(d) (service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service).  As previously discussed, the veteran 
himself is not competent to present evidence regarding the 
diagnosis or etiology of a disability.  See Espiritu, supra.  
As such, his own lay statements that he experienced knee and 
hip problems during service are not sufficient upon which to 
award service connection.  

In sum, the competent medical evidence fails to demonstrate 
that the veteran has any current leg, hip, or low back 
disorder that is related to either his military service or 
his service-connected bilateral pes planus.  As a 
preponderance of the evidence is against these claims, the 
benefit of the doubt rule does not apply and the claims must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a bilateral leg 
disorder, to include as secondary to bilateral pes planus, is 
denied.

Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to bilateral pes planus, is 
denied.

Entitlement to service connection for a back disorder, to 
include as secondary to bilateral pes planus, is denied.


REMAND

The veteran filed a claim for increased compensation for his 
service-connected bilateral pes planus in October 2007.  In 
accordance with his claim he was scheduled for a C&P 
examination to evaluate the current severity of his 
disability.  The veteran cancelled his scheduled examination 
explaining that it was scheduled at a location too far from 
his home.  See Notice of Disagreement received May 6, 2008.  
He also indicated that the fact that it was scheduled in the 
middle of winter only made it more difficult for him to 
report.  Id.  He requests a spring or summer examination at 
the VA Clinic in Ft. Dodge.

On June 9, 2008, a request was made for a new C&P 
examination; the examination request "Remarks" note that 
the veteran is 84 years old and has difficulty with 
transportation.  It also states that he is requesting a C&P 
examination at the Dodge City VA Clinic if at all possible, 
and that if not, please give him plenty of notice in order to 
arrange for transportation.  A letter was sent to the veteran 
on June 11, 2008, which provided the content of 38 C.F.R. 
§ 3.655 (2008).  It noted that a separate notification would 
be received as to the date, time, and place of his C&P 
examination.  

The veteran failed to report for his C&P examination 
scheduled on June 26, 2008.  There is no indication in the 
claims file that he was notified of this examination.  
Moreover, it does not appear that the RO inquired as to 
whether the veteran could be scheduled for a C&P examination 
at the Ft. Dodge VA Clinic until after his scheduled 
examination.  See Report of Contact dated July 1, 2008.  

In light of the above, the Board finds that the veteran was 
not provided notification of his C&P examination scheduled on 
June 26, 2008.  Furthermore, he was not notified that his 
examination cannot be conducted at the Dodge City VA Clinic 
as requested, nor was he given sufficient time to arrange 
transportation for his C&P examination.  Under these 
circumstances, the Board concludes that a remand is necessary 
to schedule the veteran for a VA examination to evaluate the 
current severity of his service-connected bilateral pes 
planus.  All effort should be made to schedule the veteran at 
a location, date, and time that is convenient to him.  
Moreover, notice of this examination should be sent early 
enough so that the veteran might arrange transportation.  
Finally, the veteran should again be provided the content of 
38 C.F.R. § 3.655(b) and expressly notified that failure to 
report for this examination will result in the denial of his 
claim for increased compensation.

As a final note, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), during the pendency of this 
appeal which held that, for an increased compensation claim, 
section 5103(a) requires first element notice which notifies 
the claimant: (1) that he must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on his employment and daily life; (2) that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (3) of 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), such as 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Furthermore, (4) 
if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Flores at 43.

A review of the record reveals that the veteran has not yet 
been provided notice which satisfies elements (1) and (4) as 
described above.  As such, this notice should be provided 
while this appeal is on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Issue a corrective VCAA notice letter 
to the veteran regarding his increased 
compensation claim on appeal.  Such letter 
should specifically (i) advise the veteran 
that he must provide, or ask the Secretary 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of his service-connected 
disability and the effect that worsening 
has on his employment and daily life, and 
(ii) apprise the veteran of the content of 
the diagnostic code under which he is 
rated: Diagnostic Code 5276.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

2.  In a separate correspondence, contact 
the veteran and notify him that he will be 
scheduled for a new VA examination to 
evaluate the severity of his service-
connected pes planus.  Such letter should 
also inform the veteran that the 
examination will not be scheduled until 
the spring of 2009 per his request.  
Moreover, the letter should notify the 
veteran that although all effort will be 
made to schedule this examination at a VA 
facility convenient to his home, not all 
VA facilities are equipped to perform C&P 
examinations.  Thus, he may be scheduled 
for an examination at the Wichita VA 
Medical Center (MC).  Finally, provide the 
veteran with the content of 38 C.F.R. 
§ 3.655(b) and expressly notify him that 
failure to report for his C&P examination 
will result in the denial of his claim for 
increased compensation as required by 
regulation.  

3.  Schedule the veteran for a C&P foot 
examination for the purpose of evaluating 
the current severity of his service-
connected bilateral pes planus.  Aware of 
the delay to the veteran's appeal, this 
examination should not be scheduled during 
winter months; rather, per the veteran's 
request, this examination should be 
scheduled in the spring or summer.  The 
agency of original jurisdiction (AOJ) 
should make all effort to schedule the 
veteran's C&P examination at a location 
more convenient to his home than the 
Wichita VAMC, including at the Ft. Dodge 
VA Clinic, Hays Clinic, or Hutchinson 
Clinic.  Regardless of what facility the 
veteran's examination is scheduled at, 
please ensure that the notice sent to the 
veteran informing him of the date, time, 
and place of his C&P examination allows 
sufficient time for him to arrange 
transportation as he has indicated that he 
has transportation issues.  

4.  The claims file, including a copy of 
this REMAND, must be made available to the 
C&P examiner, and the examination report 
should reflect that a review of the claims 
folder was completed.  Any indicated 
diagnostic tests and studies should be 
accomplished prior to the completion of 
the examiner's report.  The examiner 
should describe all pertinent 
symptomatology and findings associated 
with the veteran's service-connected 
bilateral pes planus, including whether 
the veteran's pes planus if mild, 
moderate, severe, or pronounced.  The 
examiner should also specifically comment 
on whether there is objective evidence of 
marked deformity (pronation, abduction, 
etc.), pain on manipulation and use 
accentuated, indication of swelling on 
use, and/or characteristic callosities.  
He/she should also comment as to whether 
there is evidence of any of the following 
not improved by orthopedic shoes or 
appliances: marked pronation, extreme 
tenderness of plantar surfaces of the 
feet, and/or marked inward displacement 
and severe spasm of the tendo achillis on 
manipulation.  Any opinions should be 
accompanied by a rationale.

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


